DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 16 September 2019 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS is being considered by this Examiner.
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the following examiner’s amendment was given in a telephone interview (see attached Interview Summary).
	In the Claims, the following amendments are made:
	Claim 2, line 4, insert --allocated-- before “ticket”.
	Claim 3, line 2, replace “the” before “difference” with --a--.
	Claim 10, line 3, replace “the” before “difference” with --a--.
	Claim 20, line 1, replace “15” with --19--.
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
	Dice [US 9158596 B2] teaches a method of shared resource access control wherein a thread is granted the lock when the value of a grant value field matches an obtained ticket value.
	Bliss [US 20070300226 A1] teaches a method of shared resource access control wherein a thread obtains ticket value and the address of a NowServing array element is computed based on the ticket value.  If the ticket value is greater than or equal to a threshold value, then the thread performs a yield-wait operation while the difference between the ticket value and the selected NowServing variable is greater than the threshold value.  When the difference between the ticket value and the selected NowServing variable becomes less than or equal to the threshold value, the thread performs a busy-waits operation until the selected NowServing variable equals the ticket value, at which point the thread gains access to the lock (see Bliss, paragraphs [0030]-[0031]).
	Per independent claim 1, the cited prior art references fail to teach or sufficiently suggest (emphasis added): 1) responsive to the determined number of threads waiting to allocate the lock exceeding a threshold: selecting a location of a long term wait value, wherein the location of the long term wait value is different from a location of a grant value indicating a value of a ticket currently holding the lock; 2) performing a long term wait operation comprising waiting for the long term wait value at the selected location to indicate that the number of threads waiting on the lock no longer exceeds the threshold.
	Per independent claim 8, the claim is the computer-accessible storage media claim corresponding to the method claim 1, and is allowed for the same reasons mutatis mutandis.
	Per independent claim 15, the claim is the system claim corresponding to the method claim 1, and is allowed for the same reasons mutatis mutandis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

29 April 2022